Opinion issued April 8, 2014




                                       In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-13-00397-CR
                             ———————————
                      SARAI PEREZ BAUTISTA, Appellant
                                         V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                             Harris County, Texas
                         Trial Court Case No. 1379848


                           MEMORANDUM OPINION

        Appellant, Sarai Perez Bautista, pleaded guilty to the felony offense of

tampering with a governmental record.1 The trial court found Bautista guilty and,

in accordance with the terms of her plea bargain agreement with the State,


1
    See TEX. PENAL CODE ANN. § 37.10 (West 2011).
sentenced her to 60 days confinement in the Harris County jail pursuant to Section

12.44(a) of the Texas Penal Code. See TEX. PENAL CODE. ANN. § 12.44 (West

2011) (permitting trial court to assess punishment within the range of a Class A

misdemeanor when “such punishment would best serve the ends of justice.”).

Bautista filed a notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. See TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for

appellant to appeal. The record supports the trial court’s certification. See Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no

right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to

ascertain whether an appellant who plea-bargained is permitted to appeal by Rule




                                          2
25.2(a)(2), must dismiss a prohibited appeal without further action, regardless of

the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3